Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
1.	The amendment filed on 12/16/2020 has been made of record and entered.  Claims 1 & 11-13 have been amended.  Claims 4-5, 8-10, 14, & 17-19 have been canceled.
	Claims 1-3, 6-7, 11-13, 15-16, & 20-35 are currently pending in this application.

2.	Claims 24-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/27/2020.

Claim Objections
3.	Claim 16 is objected to because of the following informalities:
	It would appear that the claim is depending upon a canceled claim “14”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112 (Second Paragraph)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 6, 7, & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claims 6 & 7 recite the limitation "the palladium-impregnated metal oxide material" in line 1-2.  There is insufficient antecedent basis for this limitation in the claims.
B.	Claims 6 & 7 recite the limitation "the rhodium-impregnated metal oxide material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
C.	The term "substantially free" in claim 20 is a relative term which renders the claim indefinite.  The term "substantially free" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Applicants’ argument is noted.  The argument is not found persuasive because the claimed limitation is not read in light of the specification but it must be defined and particularly pointed out what it meant in the claim itself.  The term “substantially free” means “not free” meaning it contains “some amounts” but the question is how much is that “some amounts” is intended to be included as part of the claimed invention.  Any amounts ranging from 0.0001% up to as low as 0.05%, 0.5%, or 1.0% can be included?  Since there is no lower range and upper range being recited which raises the uncertainty as to the metes and bounds.      

Claim Rejections - 35 USC § 102(a)(1)
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claim(s) 1-3, 6-7, 11-13, 15-16, & 20-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hilgendorff (US 8,950,174).
	Hilgendorff ‘174 discloses a catalyst comprising a substrate and a catalyst coating, the catalyst coating comprising two or more layers, said layers comprising: (a) a first layer provided on the substrate, said first layer comprising: (a’) a layer containing Pd; and (a”) a layer containing Rh; and (b) a second layer provided on the first layer, said second layer comprising Pt and Pd; the layers (a’), (a”) and second layers each further comprising: one or more particulate support materials; one or more oxygen storage component (OSC) materials; and one or more nitrogen oxide storage materials comprising one or more elements selected from the group consisting of alkali metals, alkaline-earth metals and combinations thereof, etc., wherein the layer (a’) comprises less than 500 ppm of Pt and Rh, wherein the layer (a”) comprises less than 500 ppm of Pt and Pd, and wherein the second layer comprises less than 500 ppm of Rh (See col. 26- col. 27, claim 1).  The catalyst coating comprises Pt and Pd in a Pt:Pd weight ratio comprised in the range of from 1:100 to 10:1 (See col. 27, claim 9).  The one or more OSC mateirals comprised in layer (a’) comprise a ceria-zirconia composite with 30 to 85 wt.% CeO2 or wherein the one or more OSC materials comprised in layer (a”) or in the second layer or both comprise a ceria-zirconia composite with 10 to 39 wt.% CeO2 (See col. 27, claim 13).  Suitable particulate support materials including alumina (See col. 7, line 26 thru col. 8, line 35).  See also entire reference for further details.
	The claimed limitation on “wherein the weight ratio of platinum to palladium in the second composition is 8:1 to 12:1” in the instant claim 1 appears met by the teaching of the reference because it is either overlapping with or falling within the disclosed range.
	The claimed catalyst article does not appear to distinguish from the catalyst disclosed by the reference, thus the instant claims are anticipated.
Response to Applicants’ Arguments
6.	The remarks filed on 12/16/2020 have been fully reviewed and considered, and the arguments are not deemed persuasive in view of the new ground of rejection(s) and/or objection(s) above.

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Citations
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared.

Conclusion
9.	Claims 1-3, 6-7, 11-13, 15-16, & 20-35 are pending.  Claims 1-3, 6-7, 11-13, 15-16, & 20-23 are rejected.  Claims 24-35 are withdrawn due to nonelected (distinct) invention(s).  No claims are allowed.


Contacts
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (9:00 am – 3:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
March 02, 2021